CAHIER DES CHARGES -TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS
DES TRAVAUX DE RECHERCHE ET D’EQUIPEMENT
MINIMA DEVANT ETRE REALISES PAR LE TITULAIRE
D’UNE CONCESSION D'EXPLOITATION DE SUBSTANCES
MINERALES CLASSEES « MINES »

Article premier : Objet du cahier des charges -type
Le présent cahier des charges type prévu par le code Minier promulgué par la loi
N°2003-30 du 28/04/2003 et notamment son article 44 vise à fixer les clauses et

conditions générales relatives à l’octroi d’une cor cession d’exploitation de
substances minérales classées « mines » et à la produc et aux montants des
travaux de recherches et d’équipement 1 rain la Sté « KNAUF
PLATRES», ci-après désignée par le terme le «titulaire» sera tenue
d’effectuer à l’intérieur du périmètre de la concession d’exploitation dite Zemlet
El Bidha - Oued Mestaoua tel que défini à l’article 2 du présent cahier.

Article 2 : Délimitation du périmètre de la concession d’exploitation
La concession visée à l’article premier du présent cahier des charges est
délimitée comme suit :

Sommets N° des repères Sommets N° des repères
1 378.360 4 378.356

2 382.360 1 378.360

3 382.356

Et comporte 4 périmètres élémentaires.

Article 3 : Obligation de travaux minima

Le titulaire s’engage à exécuter, sur le site de sa concession, le programme
minimum des travaux de recherche, d’infrastructure minière et d’équipement tel
que fixé aux articles 4 et 5 du présent cahier des charges, sous peine d’être
considéré comme n’ayant pas honoré ses 0" à

Article 4 : Exécution des travaux minima

Le titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession
d’exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l’article 5 du présent cahier des charges. Ces
travaux auxquels est consacrée une enveloppe minimale de 205.000dt

consistent en :

- Aménagement des pistes intérieures et de l’entrée à la carrière...…..10.000dt
- Aménagement des aires de stockage .. 25. 000dt
- Construction d’un local administratif, poste de contrôl .….30.000dt

....20.000dt
.….10.000dt
..15.000dt

.. 15.000dt
80.000dt

- Construction magasin en charpentes :
- Installation d’une clôture
- Découverture…
- Sécurité Mr
- Réhabilitation du site après la fin des travaux

Article 5 : Engagements minima du titulaire
Le titulaire s’engage dans le cadre de la concession d’exploitation à ce qui suit :

1-extraire annuellement un tonnage fixé à 260.000T de gypse brut et ce en
année de croisière.

2- investir un montant global de 2 849.000dt Pour l’acquisition de matériels
d’équipements, construction, infrastructure, etc. nécessaires à l’extraction,
détaillés comme suit :

Matériels _et équipements
e 03 marteaux piqueurs

Concasseur mobile
01 compresseur d’air
01 tracteur citerne
02 camions

01 pelle sur chenille
01 brise roche

02 Trax

01 Foreuse

Construction, infrastructure et autres
°_ construction d’un abri engins et une administration

3- produire annuellement un tonnage fixé à :...................... 180.000T de
Gypse de plâtre.

5- Poursuivre les travaux de recherche à l’intérieur du périmètre de la
concession dans les limites de : trois pour cent (3%) du chiffre d’affaires annuel
afin de renouveler les réserves.

6- Le recrutement de 30 personnes au niveau de la carrière avec un taux
d’encadrement de 15%

7- l’encouragement  d’encadrement, des stages, de développement de la
recherche, la coopération avec les pôles technologiques de recherches ou
universités.

Article 6 : Documentation fournie par l’autorité concédante. F

En plus de la possibilité d'accéder aux banques des données nationales en
matière de géologie et d’exploitation minière prévue à l’article 93: l° autorité
concédante fournit au titulaire la documentation qui se trouve en sa possession
concernant notamment :

- le cadastre et la topographie

- la géologie générale de la Tunisie

- l’hydrologie et l’inventaire des ressources hydriques

- les mines.

Cependant l’autorité concédante ne doit pas fournir des renseignements touchant
à la défense Nationale ou des renseignements fournis par les titulaires des
concessions d’exploitation en cours de validité et dont la divulgation à des tiers
ne peut être faite qu’avec l’accord des intéressés.

Article 7 : exploitation méthodique du gisement

Le titulaire est tenu de conduire toutes les opérations d’exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d’une
réglementation appropriée, suivant les saines pratiques admises dans l’industrie
minière internationale, en vue d’une exploitation rationnelle des ressources
naturelles découvertes à l’intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l’autorité
concédante.

Article 8 : Utilisation des équipements et l’outillage publics existants

Le titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions
et tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec
les autres usagers.

y

Article 9 : Installations complémentaires

Lorsque le titulaire justifie avoir besoin, pour développer son activité de
recherche et d’exploitation des substances minérales, de compléter l’équipement
et l’outillage public existant, ou d’exécuter des travaux présentant un intérêt
public général, il devra en informer l’Autorité concédante.

Le titulaire doit appuyer sa demande d’une note justifiant la nécessité desdites
installations, et d’un projet précis de leur réalisation.

L’exécution de ces travaux reste soumise à l’approbation de l’Autorité
concédante.

Article 10 : Durée des autorisations et des concessions

Les concessions et les autorisations d’occupation du domaine public ou du
domaine privé de l’Etat ou de l’utilisation de l’outillage public seront accordées
au titulaire pour la durée de validité de la concession d’exploitation et ce,
conformément à la législation et à la réglementation en vigueur. ne

Les concessions et autorisations visées au premier paragraphe du présent article
donnent lieu au versement par le titulaire des droits d’enregistrement, taxes et
redevances applicables au moment de leur octroi.

Article 11 : Occupation du domaine public maritime

L'autorité concédante facilite au Titulaire, conformément à la réglementation en
vigueur relative à l’occupation du domaine public maritime, l’acquisition, à ses
frais, d’un poste d’embarquement pour permettre le chargement des substances
minérales provenant de la concession ainsi que d’une surface de terre-plein
nécessaires à l'aménagement d’installations de transit ou de stockage.

Article 12 : Réseaux publics de distribution des eaux

L’Autorité concédante facilite au titulaire, s’il le demande, la souscription à des
polices d’abonnement temporaire ou permanentes aux réseaux publics de
distribution de l’eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuvent disposer et ce,
conformément aux dispositions du code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services
du ministère chargé des eaux à la demande du titulaire et à ses frais, suivant les
clauses et conditions techniques applicables aux branchements dans ce domaine.

Article 13 : Dispositions applicables aux voies ferrées.

Le titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies
ferrées particuliers et les raccorder aux réseaux ferrés he. dé

4

Les projets de réalisation de ces embranchements seront établis par le titulaire
conformément aux conditions de sécurité et aux conditions techniques
applicables aux réseaux publics tunisiens. Ces projets sont approuvés par
l’autorité concédante après enquête parcellaire.

Article 14 : Dispositions applicables aux centrales électriques
Les centres électriques installées par le titulaire et ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de la concession et
sont assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d’énergie similaires.
Le titulaire produisant de l’énergie électrique pour l’alimentation de ses
chantiers peut céder au prix de revient tout excédent d’énergie par rapport à ses
besoins propres à un organisme désigné par l’autorité concédante.

Article 15 : Obligation de maintenir les ouvrages en bon état à

Le titulaire est tenu, jusqu’à la fin de concession, de maintenir les bâtiments, les
ouvrages de toute nature, les installations minières et leurs dépendances légales
en bon état et d’exécuter en particulier les travaux d’entretien des puits
d’extraction du tout- venant des travers-bancs, des installations de pompage des
eaux d’exhaure etc.

Article 16 : Contrôle et visites techniques

Le titulaire est soumis au contrôle et à la surveillance exercée par les services
compétents du ministère chargé des Mines suivant les dispositions prévues par
le code Minier.

Article 17 : Utilisation des matériels et matériaux tunisiens

Le titulaire est tenu de favoriser l’utilisation des matériels et des matériaux
produits en Tunisie, des services d’entreprises ou de sous-traitants de nationalité
tunisienne tant que les prix, la qualité et les délais de livraison offerts demeurent
équivalents aux offres étrangères.

En outre, le titulaire est tenu, conformément aux dispositions de l’article 75 du
code minier, d'employer en priorité les tunisiens.

Article 18 : Défense Nationale et sécurité du territoire

Le titulaire est tenu de se soumettre aux mesures que prennent les autorités
civiles ou militaires en matière de défense nationale et de sécurité du territoire
conformément à la réglementation en vigueur.

Article 19 : Unités de mesure
Les renseignements, chiffres, relevés cartes et plans qui seront fournis à
l’autorité concédante doivent être formulés en des unités de mesure et des

échelles agréées par elle.
ir

Article 20 : Cartes et plans

Les cartes et plans fournis par le titulaire doivent être dressés en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en utilisant les
fonds de cartes ou des plans établis par d’autres services topographiques à
condition qu’ils soient agréés par l’autorité concédante.

A défaut, et après que le titulaire se soit concerté avec l’autorité concédante et
le service topographique concerné, ces cartes et plans pourront être établis par
les soins et frais du titulaire, aux échelles et suivant les procédés les mieux
adaptés à l’objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation
et de nivellement généraux de la Tunisie.

Article 21 : Responsabilité du titulaire vis-vis des tiers
Le titulaire est tenu de contracter des assurances-de responsabilité civile contre
les risques d’atteinte aux biens d’autrui et aux fiers du fait de son activité.

Le titulaire reste responsable pendant cinq ans de tous dommages qui seraient
reconnus provenir de son exploitation de mine. Ledit délai ne s’applique pas aux
dommages résultant des accidents du travail et des maladies professionnelles

lesquels demeurent régis par la législation en vigueur.

Article 22 : Cas de force majeure

Le titulaire n’aura pas contrevenu aux obligations résultant du présent cahier des
charges, s’il justifie que le manquement aux dites obligations est motivé par un
cas de force majeure et ce, conformément aux dispositions du code minier.

Est considéré comme cas de force majeure tout évènement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d’exécuter tout ou partie des obligations mises à sa charge par le cahier
des charges tels que :

1. tous phénomènes naturels y compris les inondations, incendies, tempêtes,
foudres, glissements de terrain ou tremblements de terre dont l’intensité
est inhabituelle au pays ;

2. guerres, révolutions, révoltes, émeutes et blocus ;

3. grèves à l’exception de celles du personnel du titulaire ;

4. restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront au titulaire aucun droit
à indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation
d’égale durée de la validité de la concession d’exploitation sur laquelle ces
retards se sont produits.

#

Article 23 : Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre
l'autorité concédante et le titulaire sera tranché à l’amiable. A défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est
porté devant la justice conformément à la réglementation en vigueur.

Dans le cas ou le titulaire est de nationalité étrangère, le différend peut être
soumis à l’arbitrage.

Je, soussigné, reconnais avoir pris connaissance de toutes les dispositions

et conditions prévues par le présent cahier des charges et m’engage en
vertu d’elles.

Fait à Tunis le, 23/11/2011

_Knauf Plâtres Jp) Be.
Le Directeur Général 4

Riadh JEBALI

